Exhibit 10.8

AMENDMENT NUMBER ONE TO THE DEL MONTE CORPORATION

AIP DEFERRED COMPENSATION PLAN

WHEREAS, pursuant to Section 2.2(e) of the Agreement and Plan of Merger among
Blue Acquisition Group, Inc., Blue Merger Sub Inc. and Del Monte Foods Company
(“Company”) dated as of November 24, 2010 (“Merger Agreement”), and the
Resolutions of the Board of Directors of the Company (“Board”) dated as of
November 24, 2010, the Company, on behalf of itself and its subsidiaries,
including without limitation, Del Monte Corporation (“Corporation”), agreed
(i) to fully vest all Plan Account Balances, (ii) to terminate and liquidate the
Elective Deferral Accounts under the Del Monte Corporation AIP Deferred
Compensation Plan (“Plan”) (with the Participating Employer Matching
Contribution Accounts to remain), (iii) unless otherwise agreed to between the
Committee and a specific Participant, to convert the Deferred Stock Units
allocated to the Plan Accounts to cash, with a value equal to the product of the
Merger Consideration (as defined in the Merger Agreement) and the number of
Deferred Stock Units allocated to each Plan Account, (iv) that the Participating
Employer Matching Contribution Accounts will hereinafter be invested pursuant to
individual Participant investment direction from among a menu of investment
options made available from time to time, all effective immediately prior to
(and contingent upon) the Effective Time of the Merger (as defined in the Merger
Agreement), and (v) to amend the Plan to confirm the treatment of all Deferred
Stock Units outstanding under the Plan as provided for in the Merger Agreement.

NOW THEREFORE, the Plan is hereby amended as follows, effective, unless
otherwise stated, as of the Effective Time of the Merger.

1. A new paragraph is added to the end of the Introductory Page of the Plan, to
read as follows:

“Merger; Liquidation of Elective Deferral Accounts; Change of Investment Options

Pursuant to the Merger Agreement (as herein defined), upon the Effective Time of
the Merger, (i) all Account Balances became fully vested, (ii) the Elective
Deferral Accounts were terminated and liquidated (through the deemed
distribution of the appropriate number of shares of Company Common Stock and the
receipt of the per share Merger Consideration with respect thereto), and
(iii) unless otherwise agreed to between the Committee and a specific
Participant, the Deferred Stock Units were converted to cash (with a value equal
to the product of the Merger Consideration (as defined in the Merger Agreement)
and the number of Deferred Stock Units allocated to each Plan Account, and
(iv) the Participating Employer Matching Accounts became subject to individual
Participant investment direction, from among a menu of investment options made
available from time to time, all effective immediately prior to (and contingent
upon) the Effective Time of the Merger.”

2. Section 1.1 is hereby amended by adding the following at the end thereof:

“Notwithstanding anything to the contrary above, effective as of the Effective
Time of the Merger, the Elective Deferral Accounts were terminated and
liquidated, and unless otherwise agreed to between the Committee and a specific
Participant, the Deferred Stock Units allocated



--------------------------------------------------------------------------------

to the remaining Participating Employer Matching Contribution Accounts were
converted to cash.”

3. Section 1.3 is hereby amended by adding the following to the end thereof:

“In connection with the adoption of the Del Monte Foods Company Deferred
Compensation Plan, no further Annual Incentive Plan payments were permitted to
be deferred hereunder, effective as of October 1, 2009.”

4. Section 1.13 is hereby amended to add the following at the end thereof:

“Notwithstanding the above, pursuant to the Merger Agreement, the Participants’
Elective Deferral Accounts were terminated and liquidated (through the deemed
distribution of the appropriate number of shares of Company Common Stock and the
receipt of the per share Merger Consideration with respect thereto), and, unless
otherwise agreed to between the Committee and a specific Participant, all
Deferred Stock Units in the Participants’ Participating Employer Matching
Contribution Accounts were converted to cash with a value equal to the product
of the Merger Consideration (as defined in the Merger Agreement) and the number
of Deferred Stock Units allocated to each Plan Account.”

5. A new Section 1.15A is hereby added to read as follows:

“1.15A “Effective Time of the Merger” shall mean the date and time at which the
Merger of Blue Merger Sub Inc. with and into Del Monte Foods Company, as set
forth in the Merger Agreement, became effective.”

6. Section 1.17 is hereby amended by adding the following at the end thereof:

“Pursuant to the Merger Agreement, all Elective Deferral Accounts were
terminated and liquidated, effective as of the Effective Time of the Merger,
through the deemed distribution of the appropriate number of shares of Company
Common Stock and the receipt of the per share Merger Consideration (as defined
in the Merger Agreement) with respect thereto.”

7. A new Section 1.21A is hereby added to read as follows:

“1.21A “Merger Agreement” shall mean the Agreement and Plan of Merger among Blue
Acquisition Group, Inc., Blue Merger Sub Inc. and Del Monte Foods Company, dated
as of November 24, 2010.”

8. Section 1.21 is hereby amended by adding the following to the end thereof:

“Notwithstanding the above, effective as of the Effective Time of the Merger,
unless otherwise agreed to between the Committee and a specific Participant,
Deferred Stock Units shall no longer exist, and all amounts allocated to a
Participant’s Participating Employer Matching Contribution Account shall be
invested as individually directed by each such Participant from a menu of
investment options made available under the Plan from time to time, as further
detailed in Section 4.8.”

 

2



--------------------------------------------------------------------------------

9. A new Section 1.36A is hereby added to read as follows:

“1.36A “Valuation Date” shall mean each business day of the Plan Year.”

10. Section 3.1 is hereby amended to add the following at the end thereof:

“Effective as of October 1, 2009, no new deferrals were permitted hereunder, and
effective as of the Effective Time of the Merger, all Elective Deferral Accounts
were terminated and liquidated.”

11. Section 3.6 is hereby amended by adding the following at the end thereof:

“Notwithstanding the above, as of the Effective Time of the Merger, unless
otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units were converted to cash, and all future investment of the
Participant Accounts will be by individual investment direction of each
Participant, from a menu of investment options made available hereunder from
time to time, as further detailed in Section 4.8.”

12. Section 3.7 is hereby amended to add the following at the end thereof:

“Notwithstanding the above, as of the Effective Time of the Merger, unless
otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units were converted to cash, and all future investment of the
Participant Accounts will be by individual investment direction of each
Participant, from a menu of investment options made available hereunder from
time to time, as further detailed in Section 4.8. As of the Effective Time of
the Merger, unless otherwise agreed to between the Committee and a specific
Participant, all payouts under the Plan shall be solely in cash, equal to the
amount allocated to a Participant’s Account.”

13. A new Section 4.8 is hereby added to read as follows:

“Effective as of the Effective Time of the Merger, the amount credited to each
Account shall be adjusted for the hypothetical investment earnings, expenses,
gains or losses in an amount equal to the earnings, expenses, gains or losses
attributable to the investment options selected by the Participant or
Beneficiary from among the investment options made available by the Committee or
other Plan Administrator from time to time. A Participant or Beneficiary may,
pursuant to rules and procedures established by the Committee, select the
investments from among the options then available (to be used to calculate
future hypothetical investment adjustments and credits to his Account),
effective as of the Valuation Date coincident with or next following notice to
the Committee. Each Account shall be adjusted as of each Valuation Date to
reflect (a) hypothetical earnings, expenses, gains and losses described above,
(b) amounts credited hereunder, and (c) distributions or withdrawals. In
addition, each Account may be adjusted for its allocable share of the
hypothetical costs and expenses associated with the maintenance of the
hypothetical investments provided hereunder.”

14. Section 5.2 is amended by adding the following at the end thereof:

“Notwithstanding the above, effective as of the Effective Time of the Merger,
unless otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units

 

3



--------------------------------------------------------------------------------

were converted to cash, and all future payouts shall be solely in cash, equal to
the amount allocated to the Participant’s Account.”

16. Section 6.2 is amended by adding the following at the end thereof:

“Notwithstanding the above, effective as of the Effective Time of the Merger,
unless otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units were converted to cash, and all future payouts shall be
solely in cash, equal to the amount allocated to the Participant’s Account.”

17. Section 7.2 is hereby amended by adding the following at the end thereof:

“Notwithstanding the above, effective as of the Effective Time of the Merger,
unless otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units were converted to cash, and all future payouts shall be
solely in cash, equal to the amount allocated to the Participant’s Account.”

18. Section 8.2 is hereby amended to add the following at the end thereof:

“Notwithstanding the above, effective as of the Effective Time of the Merger,
unless otherwise agreed to between the Committee and a specific Participant, the
Deferred Stock Units were converted to cash, and all future payouts shall be
solely in cash, equal to the amount allocated to the Participant’s Account.”

IN WITNESS WHEREOF, and implementing the approval of the Board made November 24,
2010, the Corporation has executed this Amendment Number One to the Del Monte
AIP Deferred Compensation Plan, effective as of November 24, 2010.

 

DEL MONTE CORPORATION

By:

 

/s/ Richard W. Muto

  Richard W. Muto   Executive Vice President and   Chief Human Resources Officer

 

4